Case: 17-41067      Document: 00514735057         Page: 1    Date Filed: 11/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 17-41067                           FILED
                                  Summary Calendar                 November 26, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
RONNIE JAMES LAFLEUR, SR.,

                                                 Plaintiff-Appellant

v.

ST. ELIZABETH HOSPITAL STAFF EMERGENCY ROOM; JOHN CROSS,
Police Officer; TREY BILLINGSLEY,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-621


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Ronnie James Lafleur, Sr., Texas prisoner # 1891989, appeals the
district court’s dismissal of his 42 U.S.C. § 1983 action, in which he claimed
that he suffered deliberate indifference to his medical needs with regard to the
treatment of four gunshot wounds.                Under the deliberate indifference
standard, the plaintiff must show that the defendant “knew of and disregarded



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41067     Document: 00514735057      Page: 2   Date Filed: 11/26/2018


                                 No. 17-41067

a substantial risk of serious harm.”       Alderson v. Concordia Parish Corr.
Facility, 848 F.3d 415, 419-20 (5th Cir. 2017).
      Taking the facts alleged by Lafleur as true and viewing them in the light
most favorable to him, he has not shown that the district court erred under 28
U.S.C. § 1915(e)(2)(B) in dismissing his claims that the medical staff of St.
Elizabeth Hospital’s emergency room violated his constitutional rights by
failing to provide sufficiently extensive treatment. See Green v. Atkinson, 623
F.3d 278, 279-80 (5th Cir. 2010); Gobert v. Caldwell, 463 F.3d 339, 346 (5th
Cir. 2006). Acts of negligence, medical malpractice, and disagreements about
medical treatment are insufficient to state a claim of deliberate indifference.
See Gobert, 463 F.3d at 346.
      Lafleur’s challenge to the district court’s award of summary judgment to
police officers John Cross and Trey Billingsley also is unavailing. The district
court did not err in awarding the officers summary judgment based on qualified
immunity because Lafleur’s allegations in the district court, taken as true and
viewed in the light most favorable to him, did not set forth a constitutional
violation by the officers. See Brown v. Callahan, 623 F.3d 249, 253 (5th Cir.
2010); Gobert, 463 F.3d at 346.       Lafleur does not brief any argument
challenging the district court’s dismissal of his claims against the City of
Beaumont, and he has thus waived any such challenge. See Hannah v. United
States, 523 F.3d 597, 600 n.1 (5th Cir. 2008).
      For the first time here, Lafleur claims that Cross and Billingsley were
also deliberately indifferent because they made him sit on a metal seat in the
patrol car and strapped a seat belt across a wounded area. We do not consider
these claims because they were not raised in the district court. See Hannah,
523 F.3d at 600 n.1.




                                       2
    Case: 17-41067   Document: 00514735057    Page: 3   Date Filed: 11/26/2018


                               No. 17-41067

     Lastly, the district court did not err in denying the appointment of
counsel, as Lafleur’s case did not present extraordinary circumstances
warranting appointed counsel. See Ulmer v. Chancellor, 691 F.2d 209, 212-13
(5th Cir. 1982). Lafleur’s motion for appointment of counsel on appeal is
denied.
     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                    3